Order entered May 31, 2019




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-18-00510-CV

                             JACOLBY ANDERSON, Appellant

                                               V.

                     LONESTAR PATENT SERVICES, INC., Appellee

                      On Appeal from the County Court at Law No. 5
                                  Dallas County, Texas
                          Trial Court Cause No. CC-18-00393-E

                                           ORDER
       Before the Court is appellee’s May 28, 2019 unopposed second motion for extension of

time to file its brief. We GRANT the motion and ORDER the brief due on or before June 27,

2019. We caution appellee that further extensions are disfavored.


                                                     /s/   ERIN A. NOWELL
                                                           JUSTICE